DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fixing pin attached to the processing targets” in lines 11-12. This is indefinite as to whether a single fixing pin attaches to multiple processing targets, or a fixing pin is attached to each processing target.
Claim 4 recites “a first slope that tilts toward a front of the first slope” in line 3-4. This is indefinite as to whether the screw is physically tilting or if there is just an inclination in the slope. Furthermore, the first slope tilting toward a front end of the first slope is indefinite as to how the slope is tilting toward another portion of itself. Claim 4 also recites “the locking recess has a second slope that is in contact with the first slope of the fastening screw and tilts outward toward an upper end of the locking recess” in lines 6-7. This is indefinite as to whether the recess is physically tilting or if there is just an inclination in the slope. Furthermore, it is indefinite as to how the second slope is tilting towards another portion of itself without relative orientation of the components.
Claim 5 recites “in this order with respect to the second direction” in lines 11-12. This is indefinite as to how an order of orientation can be made when the second direction is not claimed as being one directional. Claim 1 recites “a rotation shaft extending in a second direction”, which does not disclose an origin of the second direction, making claim 5 indefinite.
Claims 2-3 and 6-7 are rejected due to their dependency on rejected claims 1 and 4

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20090274994) in view of Ganley (US20090130634).
Regarding claim 1, Jung teaches a cutting machine (4) comprising: a spindle extending in a first direction to hold a processing tool to cut one or more processing targets (18) (See Fig. 1 and modified Fig. 3 depicting the spindle, first direction, and processing tool); a holder (6, 14, 36a, 36b) located below the spindle to hold the one or more processing targets (18) (See modified Fig. 3); a rotation shaft extending in a second direction intersecting the first direction (See modified Fig. 1 depicting the rotation shaft, and see modified Fig. 3 depicting the first and second direction); and a rotation support connected to the rotation shaft to rotatably support the holder (6, 14, 36a, 36b) (See modified Fig. 1 depicting the rotation support where the rotation shaft is supported); wherein the holder (6, 14, 36a, 36b) includes: a first holder (6, 14, 36a) including at least one first fixing portion and fixed to the rotation support (See modified Fig 1 depicting the rotation support, and see modified fig. 4 depicting the first fixing portion), and a fixing pin (40) attached to the processing targets (18) being fixed to the at least one first fixing portion (See modified Fig. 4); and a second holder (36b) including at least one second fixing portion and being detachably attached to the first holder (6, 14, 36b) (See modified Fig. 4 depicting the second fixing portion), the at least one second fixing portion being located at a position facing the at least one first fixing portion and the fixing pin (40) being fixed to the at least one second fixing portion (See modified Fig. 4 depicting the location of the second fixing portion and the processing targets with the fixing pins fixed to the second fixing portion); the fixing pin (40) is fixed to the at least one first fixing portion and the at least one second fixing portion to extend in the second direction (See modified Fig. 4 depicting the fixing pins in the second direction);  However, Jung fails to specifically teach a distance in the second direction between the processing targets fixed to the at least one first fixing portion and the processing targets fixed to the at least one second fixing portion is shorter than a length of the fixing pin.


    PNG
    media_image1.png
    734
    971
    media_image1.png
    Greyscale

Modified Fig. 1 of Jung (US20090274994) 

    PNG
    media_image2.png
    738
    1183
    media_image2.png
    Greyscale

Modified Fig. 3 of Jung (US20090274994) 

    PNG
    media_image3.png
    794
    1018
    media_image3.png
    Greyscale

Modified Fig. 4 of Jung (US20090274994) 
Ganley teaches a distance in the second direction between the processing targets (106) fixed to the at least one first fixing portion and the processing targets (106) fixed to the at least one second fixing portion is shorter than a length of the fixing pin (108) (See modified Fig. 18 depicting the distance as shorter than the fixing pin).


    PNG
    media_image4.png
    630
    1022
    media_image4.png
    Greyscale

Modified Fig. 18 of Ganley (US20090130634)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting machine of Jung to provide processing targets directing towards eachother with a space shorter than the length of the fixing pin, as taught by Ganley. Doing so would provide higher efficiency and lowered production time when performing machining operation.
Regarding claim 2, Jung as modified teaches the cutting machine according to claim 1, wherein the second holder is detachably attached to the first holder with respect to the second direction (See paragraph 0053 describing the detachable nature of the second holder to the first holder, and See modified Fig. 5d depicting the second holder detachably attached to the first holder with respect to the second direction at 90 degrees).

    PNG
    media_image5.png
    914
    1073
    media_image5.png
    Greyscale

Modified Fig. 5d of Jung (US20090274994) 
Regarding claim 3, Jung as modified teaches the cutting machine according to claim 2, wherein one of the first holder (6, 14, 36a) and the second holder (36b) includes a first coupling portion including a screw hole in which a fastening screw is inserted (See modified fig. 5d depicting the first coupling portion and the fastening screw); and another one of the first holder (6, 14, 36a) and the second holder (36b) includes a second coupling portion including a locking recess in which the fastening screw is locked (See modified Fig. 5d depicting the second coupling portion and the fastening screw).
Regarding claim 6, Jung as modified teaches the cutting machine according to claim 1, wherein the distance is longer than a diameter of the processing tool (See modified Fig. 4 depicting the diameter of the processing tool).
Regarding claim 7, Jung as modified teaches the cutting machine according to claim 1, further comprising: a tool magazine to accommodate the processing tool (See modified fig. 3 depicting the tool magazine); wherein a front end of the holder is located behind a front end of the tool magazine (See modified Fig. 3 depicting the front end of the holder is located behind the front end of the tool magazine); and a rear end of the holder is located ahead of a rear end of the tool magazine (See modified Fig. 3 depicting the rear end of the holder as ahead of the rear end of the tool magazine).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20090274994) in view of Ganley (US20090130634) as applied to claim 3 above, and further in view of Stojanovski (US5468102).
Regarding claim 4, Jung as modified teaches the cutting machine according to claim 3, wherein the fastening screw has a flat surface connected to the front end (See modified fig. 5d depicting the fastening screw with a flat surface). However, Jung as modified fails to specifically teach wherein a front end portion of the fastening screw in a direction along an axis of the fastening screw has a first slope that tilts inward toward a front of the first slope, and a flat surface connected to the front end of the first slope; the locking recess has a second slope that is in contact with the first slope of the fastening screw and tilts outward toward an upper end of the locking recess; and while the second holder is attached to the first holder, the axis of the fastening screw is shifted from a center axis of the locking recess with respect to the second direction.
Stojanovski teaches wherein a front end portion of the fastening screw (64) in a direction along an axis of the fastening screw (64) has a first slope that tilts inward toward a front of the first slope (See modified Fig. 5 depicting the first slope); the locking recess (60) has a second slope that is in contact with the first slope of the fastening screw and tilts outward toward an upper end of the locking recess (See modified Fig. 5 depicting the second slope); the axis (72) of the fastening screw (64) is shifted from a center axis (70) of the locking recess (60) with respect to the second direction (See modified Fig. 5 depicting the shift of the axis of the fastening screw from the axis of the locking recess).

    PNG
    media_image6.png
    535
    680
    media_image6.png
    Greyscale

Modified Fig. 5 of Stojanovski (US5468102)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening screw and recess of Jung as modified to have a first and second slope, and a shift in the axis of the screw relative to the locking recess in the second direction, as taught by Stojanovski. Furthermore, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” as the teaching represents a finite number of identified, predictable combinations.  And doing so would enhance the fixation of the second holder to the first holder against forces during machining operations. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 5, Jung as modified teaches the cutting machine according to claim 4, wherein the first coupling portion includes a first portion having the screw hole and facing an upper surface of the second coupling portion (See modified Fig. 5d depicting the first portion facing the upper surface of the second coupling portion), a second portion located at a position facing the first portion and in contact with a lower surface of the second coupling portion (See modified Fig. 5d depicting the second portion facing the first portion and in contact with the lower surface of the second coupling portion), and a third portion coupling the first portion and the second portion to each other and in contact with a side surface of the second coupling portion (See modified Fig. 5d depicting the third portion and in contact with the side surface of the second coupling portion); and while the second holder is attached to the first holder, the axis of the fastening screw, the center axis of the locking recess, and the rotation support are provided in this order with respect to the second direction (From the modification in 103 rejection of claim 4 above , Jung as modified teaches the order of the axis of the fastening screw, the center axis of the locking recess, and the rotation support relative to the second direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722